June 28, 1916. The opinion of the Court was delivered by
This is an action for actual and punitive damages, alleged to have been sustained by the plaintiffs through the wrongful acts of the defendant, in enticing a servant from their employment.
One of the plaintiffs testified as a witness, and at the conclusion of his testimony the defendant made a motion for a nonsuit, which was granted, on the ground "that the contract between the plaintiffs and the said servant was voidable, and, the servant having given notice of his intention to leave the plaintiffs' service before the evidence showed that defendant was enticing him, that no case was made against the defendant."
The contract was within the statute of frauds, and was therefore voidable. Duckett v. Pool, 33 S.C. 238,11 S.E. 689. This is admitted by the appellant's attorney. The only reasonable inference from the testimony is that the notice given the plaintiffs by the servant terminated the contract before any act on the part of the defendant tending to show that he enticed the servant.
Appeal dismissed.